Order of the County Court of Nassau county in supplementary proceedings requiring a third party to make payment to a judgment creditor of a sum of money possessed by the third party in the name of one Agnes Bramstedt, reversed on the law, with ten dollars costs and disbursements, and the motion denied. The court was without power to make the order. The judgment creditor did not comply with the procedure prescribed in section 794 of the Civil Practice Act. (Matter of Gutkin [Colvin] v. Brooklyn Savings Bank, 246 App. Div. 739.) Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.